Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:			An energy concentrating apparatus, comprising: a rotation shaft of each of the reflective mirror is rotatably located on the corresponding rotating support, such that the reflective mirror is omnidirectionally rotatable on the mounting support; and an arc-shaped slide rail, a linking rod, and sliding parts, wherein each of the arc-shaped slide rail is located on the mounting platform such that the sliding parts drives the reflective mirror to rotate, and curvatures of two adjacent arc-shaped slide rails are different; such that each of the reflective mirror rotates towards a different direction to ensure that light reflected by each of the reflective mirror is reflected on an energy concentrating structure. 			The closest prior arts of Luconi (7905227), Kinoshita (20040031483), Rogers (5325844), Liang Wei-Min (CN 109871037) discloses a solar concentrating apparatus having a mounting platform, set of mounting supports to support a reflective mirror rotatable on an axis, a solar tracking system to rotate the reflector towards the sun using  a drive mechanism to move the shaft of the reflective mirror but does disclose the combination novelty features having a rotatable support; an arc-shaped slide rail, a linking rod, and sliding parts, wherein each of the arc-shaped slide rail is located on the mounting platform, such that the reflective mirror is omnidirectionally rotatable on the mounting support and such features cannot be modified without impermissible hindsight as it claimed in the invention. 

Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached during Monday-Thursday between 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        



/JORGE A PEREIRO/Primary Examiner, Art Unit 3799